In a proceeding, inter alia, pursuant to Election Law § 16-102 to invalidate petitions designating Kellie Alverez and Eugene L. Farrington as candidates in a primary election to be held on September 13, 2005, for the nomination of the Working Families Party as its candidates for the public office of Town Council Member, Town of Islip, James A. Duncan, Jr., Bertha M. Lewis, Robert E Master, and Jonathan Kest appeal, as limited by their brief, from so much of a final order of the Supreme Court, Suffolk County (Whelan, J.), dated August 19, 2005, as granted the petition, invalidated the designating petitions, and denied their application to dismiss the proceeding on the ground that the petitioner failed to join necessary parties.
Ordered that the final order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court properly declared the certificates of authorization invalid.
The appellants’ remaining contentions are without merit. H. Miller, J.P., Cozier, Crane and Rivera, JJ., concur.